Citation Nr: 0530882	
Decision Date: 11/16/05    Archive Date: 11/30/05	

DOCKET NO.  02-07 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1966 to 
February 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied service 
connection for hypertension.  In March 2004, the Board 
remanded this appeal for VCAA compliance, the collection of 
any outstanding evidence, and the completion of a VA 
examination with a request for opinions.  All actions 
requested on remand have been completed in full.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Although the veteran may have had one or more isolated 
high blood pressure readings during and soon after service, a 
preponderance of the competent clinical evidence on file does 
not demonstrate a diagnosis of hypertension, and consistent 
high blood pressure readings for which the veteran was 
prescribed and consistently took high blood pressure 
medication and until the 1990's, over 20 years after he was 
separated from service.   


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 4.104, Diagnostic Code 7101 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

A review of the claims folder reveals that the RO provided 
the veteran with formal VCAA notice in March 2001, prior to 
the issuance of the rating decision now on appeal.  That 
notification informed the veteran of the evidence necessary 
to substantiate his claim, the evidence VA would collect on 
his behalf, the evidence he was responsible to submit, and 
requested he submit any relevant evidence in his possession.  
The veteran was advised of the regulations implementing VCAA, 
the laws and regulations governing awards of service 
connection for hypertension, and a clear statement of reasons 
and bases that his claim had been denied in statements of the 
case issued in May 2002, November 2003, and May 2005.  
Subsequent to the Board's remand of the appeal, the RO again 
provided the veteran with formal VCAA notice in February 
2005.  

It is apparent from a review of the file that all available 
records have been collected for review, including the service 
medical records, VA treatment records, reports of VA 
examinations and private treatment records.  The veteran 
clearly made efforts at collecting older private medical 
records and submitted evidence indicating that certain 
records, if they existed, had been destroyed after a period 
of time.  The veteran submitted a private medical statement 
and two lay statements in his behalf.  The veteran availed 
himself with the opportunity of presenting sworn testimony at 
a personal hearing.  Finally, pursuant to the Board's most 
recent remand, the veteran was provided an examination with a 
review of the entire clinical record in the veteran's claims 
folder with a request for production of clinical opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  The Board 
finds that VCAA has been satisfied in this appeal.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for hypertension which is shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that evidence pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required when the condition noted during service is not shown 
to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Hypertension or isolated systolic hypertension must be 
confirmed by ratings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less then 90mm.  In accordance 
with the Schedule for Rating Disabilities, a 10 percent 
compensable evaluation is warranted for hypertension when 
diastolic pressure is predominantly 100 or more or; systolic 
pressure is predominantly 160 or more or; there is a history 
of diastolic pressure predominantly 100 or more in an 
individual who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  

Analysis:  The veteran filed his initial claim for service 
connection for hypertension in May 2000, over 30 years after 
he was separated from service.  In that claim and in other 
written statements and sworn testimony at a hearing at the 
RO, the veteran argued that he had received a diagnosis for 
hypertension in February 1970, the month that he was 
separated from service.  He reported that in 1971 and 1972 he 
had been provided blood pressure medication from a VA 
hospital.  He wrote that in 1980 he was provided medication 
at the Bethesda Hospital in Cincinnati, Ohio.  He reported 
that in 1997 he was found to have a brain aneurysm which was 
caused by his high blood pressure.  

In his February 2002 notice of disagreement, the veteran 
wrote that his hypertension had been discovered during active 
service, but that he was not provided medication until he was 
discharged from service.  He wrote that he was provided 
medication for hypertension within six months of his 
discharge and "I have been on medication ever since."  In 
support of his claim, he submitted the statement of a friend 
(AG) who said he had known the veteran and was personally 
aware that he began taking high blood pressure medication for 
"his diagnosed hypertension" shortly after he was separated 
from service, and that he continued to take this medication 
"for as long as I can remember."  The veteran also submitted 
a statement from his ex-wife who wrote that she witnessed the 
veteran begin taking high blood pressure medication for his 
"diagnosed hypertension" in June 1970 shortly after he was 
released from the military and that he continued to take this 
medication "for as long as we were married for about 10 
years."  The veteran also submitted a statement from a 
private physician (HLB) who wrote that the veteran had been 
his patient since February 1993 and that the veteran had 
"documented elevated blood pressure since that date."  This 
physician also wrote that the veteran's "previous medical 
records, dating back to February 1970, also document high 
blood pressure readings."  

In a May 2003 RO hearing, the veteran reported that in June 
or July 1970, following service separation, "I found out that 
my blood pressure was acting up again" so he went to a doctor 
and he was put on blood pressure medicine.  He tried to find 
those records but the doctor was old and had been gone for a 
long time.  When asked how long he stayed on this medication 
the veteran stated "really, I didn't stay on it that long.  
When I went back to work, I got off the medicine because no 
one told me I had to keep taking it."  He reported that he 
took blood pressure medicine at this early time in 1970 for 
three or four months, but when he went back to work he felt 
fine and "I didn't think I needed anymore, so I quit taking 
it."  He said he went to the Bethesda Hospital in Cincinnati, 
Ohio, in 1971 or 1972 and was again told he had high blood 
pressure and that he needed medication for it.  He said that 
the physician "never told me to keep on taking it, so I just 
took it until I got it under control."  The veteran next 
reported having symptoms and problems in the mid-1990's when 
he was discovered to have a brain aneurysm which required two 
surgical procedures.  At this time, he was diagnosed with 
hypertension and provided medication, and the veteran 
testified that since that time he had taken that medication 
continuously, "all the time, and I take it religiously."  

The service medical records contain no complaint, finding, 
treatment, or diagnosis of hypertension at any time during 
the veteran's active military service.  Multiple blood 
pressure readings during service did not reveal diastolic 
blood pressure readings of 90mm or systolic blood pressure 
reading of 160mm with a diastolic blood pressure of less than 
90mm.  The physical examination for separation, however, did 
record the veteran's blood pressure while sitting as 150/100, 
but while lying down blood pressure was recorded at 128/84.  
There was no diagnosis of hypertension.  

The veteran filed his initial claim for service-connected 
disability in June 1970, four months after he was separated 
from service.  This formal claim only noted a back injury, 
and there was no complaint of having high blood pressure or 
hypertension.  A physical examination provided the veteran by 
VA in response to this claim in November 1970 recorded that 
his blood pressure was 125/80.  There was no complaint by the 
veteran of chronic high blood pressure, nor was there any 
finding or diagnosis of chronic high blood pressure or 
hypertension by the examining physician.  

There are multiple clinical treatment records over the 
ensuing years from 1971 through 1985, none of which document 
any high blood pressure readings or a diagnosis of 
hypertension for the veteran.  The next chronological high 
blood pressure reading on file is from April 1987, when the 
veteran was getting medication for allergies.  The veteran 
had a blood pressure reading of 150/110 and a second reading 
of 154/110.  This clinical note indicates that the veteran 
had no prior history of hypertension.  

In March 1994, blood pressure was recorded at 138/80 with a 
comment stating that blood pressure was under good control.  
This clinician indicated that the veteran previously had a 
mildly elevated diastolic reading.  In December 1995, there 
was a reading of 140/94.  Blood pressure readings in and 
after 1996 are consistently high and at this time, the 
veteran is shown to routinely be prescribed medication for 
high blood pressure.  The veteran received surgery for an 
intracranial aneurysm in April 1997, and again in May 1997.  
Competent clinical diagnosis of hypertension in the veteran 
are consistent from the mid-1990's until present.  

Because of the conflicting evidence and argument on file, the 
Board remanded the appeal for the veteran to undergo 
examination with a review of his claims folder and the 
production of clinical opinions.  This was accomplished in 
October 2004.  A review of the resulting examination report 
clearly shows that the physician conducted a careful and 
comprehensive review of the veteran's claims folder.  This 
physician provided a chronological summary of the objective 
clinical evidence on file, noting that the veteran had an 
isolated high blood pressure reading at service separation in 
February 1970, with many subsequent normal blood pressure 
readings thereafter until he had a second high blood pressure 
reading in April 1987, 17 years after the first abnormal high 
blood pressure reading in February 1970.  

It is noteworthy that this April 1987 clinical record states 
that the veteran had no prior history of hypertension.  
Consistent high blood pressure readings are documented in and 
after 1996 and, of course, include clear discussion of the 
veteran's two surgeries for intracranial aneurysms.  During 
this VA examination, the physician noted that the veteran 
"was unable to provide any specific details with regards to 
any hypertensive medications until approximately 1997...."  The 
veteran did clearly report receiving continuous medication 
for high blood pressure since the time of the 1997 surgeries.  
The report states that the veteran admitted that his 
utilization of blood pressure medicines prior to 1997 was 
"spotty" (quotes in original).  

After conducting a thorough review of the claims folder and 
an examination of the veteran, the physician provided a 
statement that the veteran now clearly has essential 
hypertension for which the actual causal factors are unknown.  
He pointed out that essential hypertension can develop at any 
time during adulthood, but that there is a clear increased 
occurrence of hypertension as a function of the natural aging 
process with an increased incidence of hypertension during 
the 5th and 6th decades of life.  The physician pointed out 
the VA criteria for the diagnostic determination of 
hypertension requiring elevated readings on two or more 
occasions on at least three separate days.  The physician 
notes that the veteran had only a single isolated reading in 
1970 and that there were no other readings during the early 
1970's after his separation from military which could confirm 
a definitive underlying diagnosis of hypertension.  He 
pointed out that the veteran was documented during the early 
1970's to have a history of alcohol and methamphetamine 
abuse, and that such use would clearly contribute to 
"isolated factitious blood pressure elevation readings."  
Based upon his review of the clinical evidence on file, this 
physician concluded that it did not appear that the veteran 
met the criteria for a valid diagnosis of essential 
hypertension until in or around 1996, when there were 
consistent high blood pressure readings and the veteran is 
well documented as having been placed on continuous 
medication for high blood pressure.  

A clear preponderance of the evidence on file is against the 
veteran's claim.  Although the veteran, his friend and ex-
wife claim that the veteran received a diagnosis of 
hypertension and medication therefore immediately at the time 
of service separation and in the first year thereafter, the 
objective evidence on file simply fails to corroborate these 
statements.  Furthermore, the Board finds it noteworthy that 
although the veteran, his friend and ex-wife all stated that 
the veteran had a diagnosis of hypertension and not only was 
prescribed high blood pressure medication, but used it 
continuously thereafter, these allegations of continuous use 
of high blood pressure medication are later directly 
contradicted by the veteran in sworn testimony at a hearing 
at the RO where the veteran clearly reported using such 
medication for several months in 1970 and then quitting and 
then using it for another rather short period in 1971 or 
1972.  The VA examining physician also reported that the 
veteran's use of blood pressure medication prior to 1996 was 
"spotty."  The absence of objective evidence of continuous 
use of blood pressure medication (and an actual diagnosis of 
hypertension) and the veteran's later admissions of only 
short term use of such medications in sworn testimony and to 
the VA physician, makes the veteran, his friend and ex-wife's 
earlier written statements of continuous use of medication 
(and an actual diagnosis of hypertension) lacking in 
credibility.  

The objective evidence on file shows an isolated high blood 
pressure reading in February 1970 and another isolated high 
blood pressure reading over 17 years later in 1987.  That 
1987 clinical note clearly stated that the veteran had no 
prior history of hypertension.  

The two-sentence statement submitted in the veteran's behalf 
by a private physician (HLB) stated only that the veteran had 
been his patient since February 1993, and that the veteran 
had had documented elevated blood pressure since that date.  
Notably, this doctor did not state that the veteran had a 
valid diagnosis of hypertension from that date, only that he 
had documented elevated blood pressure since that date.  He 
also pointed out that "previous medical records" dating back 
to February 1970 also documented high blood pressure 
readings, but he did not state what records he had access to 
or reviewed, and the evidence on file only shows two isolated 
blood pressure readings from 1970 and 1987.  The most recent 
VA examination included a comprehensive review of the 
objective clinical evidence on file resulted in a clinical 
conclusion that hypertension had onset in or about 1996.  
Even if Dr. HLB's opinion was that the veteran had a valid 
diagnosis of hypertension commencing at the time the veteran 
initially treated with him in February 1993, this would still 
have been 23 years after the veteran was separated from 
service.  

The veteran is not shown by the objective evidence on file to 
have had the onset of hypertension at any time during or in 
the year following his separation from active military 
service.  Single isolated high blood pressure readings in 
1970 and 1987 are not a substitute for a competent clinical 
diagnosis of hypertension or objective evidence that the 
veteran was provided hypertensive medication which he was 
required to use on a continuous basis for maintenance of 
hypertension.  Hypertension is first shown to have become 
manifest many years after active military service and to have 
been entirely unrelated to any incident, injury or disease of 
active service.  


ORDER

Entitlement to service connection for hypertension is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


